DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on November 5th, 2019.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement filed November 5th, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an English translation of at least the abstract of DE 102011010727 was not submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to because in Fig 1 Part 10, the vertical alignment axis of rotation, appears to be horizontal and in Fig 3 the part appears to be vertical.  This makes the part unclear and clarity is requested.  
The drawings are objected to because they are a series of indistinct blank boxes devoid of labels (see Fig. 2). Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shared horizontal wheel axis” and the “vertical axis of rotation” in claims 9 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 11, in the preamble of the claims, it is unclear when the aircraft is being referred top and when the towing vehicle is being referred to, rendering the claim indefinite.  It is unclear whether components such as the chassis, nose running gear, the drive of the running gear, and the rotary drive belong to the towing vehicle or the aircraft.  
In regards to claims 1 and 11, the definition of “three point running gear” is unclear.  It is understood that “running gear” typically refers to the wheels, chassis, suspension, powertrain, steering and other components not producing power of a vehicle.  It is unclear what would make a running gear be “three point”, rending the claim indefinite.  For examination purposes, the limitation has been interpreted as being a vehicle that has three sets of wheels, such as aircraft landing gear.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 16 recites the broad recitation at least 250 degrees, and the claim also recites 360 degrees which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “about” in claims 6 and 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would not be clear to one of ordinary skill in the art in the art of the invention what is “about 270 degrees”, rendering the claim indefinite.  
In regards to claims 9 and 19, “a shared horizontal wheel axis” is unclear and indefinite.  It is unclear if the horizontal axis goes through the two -load bearing wheels along the width of the vehicle, or if the axis goes along the length of the vehicle through the center of the axle of the wheels.  There is no figure showing this limitation, resulting in it being unclear and difficult to follow the claim language.  
In regards to claims 9 and 19, “vertical axis of vehicle rotation” is unclear and indefinite because the location of this axis is not clear.  The difference between the “vertical compensation axis of rotation” and the “vertical axis of rotation” is unclear, and there is no figure showing this limitation, resulting in it being unclear and difficult to follow the claim language.  
In regards to claims 2-5, 7-8, 10, 12-15, 17-18, and 20, the claims are dependent upon a rejected claim and are therefore rejected.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. (US 20120061521; hereinafter Perry).
In regards to claim 1, Perry discloses of a towing vehicle for aircraft, which has a three-point running gear with a main running gear and a support running gear with support wheel, in particular a nosewheel running gear with a main running gear and a nose running gear with nose wheel, with a chassis, with a running gear that carries the chassis for moving the chassis, with a drive with which the running gear can be driven for actively moving the chassis, with a support wheel receiving device for receiving the support wheel, which is mounted on the chassis so that it can be rotated around a vertical compensation axis of rotation, in particular within a 360 degree turning range, relative to the chassis, and with a rotary drive, which can be used to drive the support wheel receiving device for actively twisting the support wheel receiving device relative to the chassis (Abstract, Figs 1 and 2, Fig 16 Parts 20 and 78, Para 0210-0211, 0217-0218, 0114)
wherein 
the towing vehicle has a sensor array with alignment sensors, with which the alignment of the aircraft relative to the alignment sensors can be sensed, and a digital control unit, which is set up to regulate the rotational position of the support wheel receiving device as a function of the sensed alignment of the aircraft relative to the alignment sensors by means of the rotary drive in such a way as to keep the alignment of the support wheel receiving device relative to the aircraft within a prescribed range (Para 0117-0120, 0131, 0183, 0210-0212, Fig 16).
In regards to claim 2, Perry discloses of the towing vehicle according to claim 1, wherein the alignment sensors are arranged on the chassis for sensing the alignment of the aircraft relative to the chassis, that the sensor array has rotational angle sensors, which can be used to sense the rotational position of the support wheel receiving device relative to the chassis, and that the control unit is designed to regulate the rotational position of the support wheel receiving device relative to the chassis as a function of the sensed alignment of the support wheel receiving device relative to the chassis in conjunction with the sensed rotational position of the support wheel receiving device relative to the chassis by means of the rotary drive, in such a way as to keep the alignment of the support wheel receiving device relative to the aircraft within the prescribed range (Para 0117-0120, 0131, 0183, 0210-0212, Fig 16).
In regards to claim 3, Perry discloses of the towing vehicle according to claim 2, wherein the alignment sensors are here arranged offset to the vertical compensation axis of rotation of the support wheel receiving device on the chassis, and that the control unit is designed to use the alignment of the aircraft relative to the chassis sensed by means of the alignment sensors and the alignment of the support wheel receiving device relative to the chassis determined by means of the rotational angle sensors to determine the alignment of the aircraft relative to the support wheel receiving device, and to regulate the rotational position of the support wheel receiving device as a function of the determined alignment of the aircraft relative to the support wheel receiving device by means of the rotary drive in such a way as to keep the alignment of the support wheel receiving device relative to the aircraft within a prescribed range (Para 0117-0120, 0131, 0183, 0210-0212, Figs 3 and 16).
In regards to claim 4, Perry discloses of the towing vehicle according to claim 1, wherein the alignment sensors are arranged on the support wheel receiving device for sensing the alignment of the aircraft relative to the support wheel receiving device (Para 0117-0120, 0131, 0183, 0210-0212, Figs 3 and 16).
In regards to claim 9, Perry discloses of the towing vehicle according to claim 1, wherein the running gear has two load-bearing vehicle wheels, which can be turned around a shared horizontal wheel axis that is fixed relative to the chassis for actively moving the chassis, and driven by the drive, that these load- bearing vehicle wheels for turning the towing vehicle around a vertical axis of vehicle rotation that intersects the horizontal wheel axis between the load-bearing vehicle wheels  can be driven in an opposite rotational direction, and that the vertical compensation axis of rotation and vertical vehicle axis of rotation are spaced apart from each other by less than half the distance that the load-bearing vehicle wheels are spaced apart from each other (Para 0137, 0098, 0111, 0123, Fig 6).
In regards to claim 10, Perry discloses of the towing vehicle according to claim 9, wherein the running gear has at least one freely rotatable supporting vehicle wheel, and that the vertical compensation axis of rotation is arranged between the horizontal wheel axis and the supporting vehicle wheel (Para 0137, 0098, 0111, 0123, Fig 6; where the rear wheels are able to be rotated differently than the front wheels and are therefore freely rotatable from the front wheels).
In regards to claims 11-14 and 19-20, the claims recite analogous limitations to claims 1-4 and 9-10, respectively, and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Wittich (WO 2012048750; see attached translated document for paragraph numbers).
In regards to claim 5, Perry discloses of the towing vehicle according to claim 2 wherein … the control unit is designed to determine the rotational position of the support wheel receiving device from the sensed revolutions, in particular of the drive shaft (Para 0117-0120, 0131, 0183, 0210-0212, Figs 3 and 16).
However, Perry does not specifically disclose of the rotational angle sensors have an encoder, which can be used to sense revolutions, in particular of a drive shaft, on the rotary drive.
Wittich, in the same field of endeavor, teaches of the rotational angle sensors have an encoder, which can be used to sense revolutions, in particular of a drive shaft, on the rotary drive (Para 0032, Fig 2 Part 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotational angle sensors, as taught by Perry, to include an encoder, which can be used to sense revolutions, in particular of a drive shaft, as taught by Wittich, in order to determine the actual value encoder for the steering angle (Wittich Para 0032).
In regards to claim 15, the claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.  
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Berkemeier et al. (US 20190346856; hereinafter Berkemeier).
In regards to claim 6, Perry discloses of the towing vehicle according to claim 1.
However, Perry does not specifically disclose of the alignment sensors have a LIDAR, in particular on the chassis, which can be used to sense the environment, in particular within an angular range of at least 250 degrees or of about 270 degrees or of 360 degrees, and to provide the sensed data, and that the control unit is designed to determine the position of the main running gear of the aircraft relative to the alignment sensors from the data provided by the LIDAR, and to determine the alignment of the aircraft relative to the alignment sensors based upon the determined position of the main running gear.
Berkemeier, in the same field of endeavor, teaches of the alignment sensors have a LIDAR, in particular on the chassis, which can be used to sense the environment, in particular within an angular range of at least 250 degrees or of about 270 degrees or of 360 degrees, and to provide the sensed data, and that the control unit is designed to determine the position of the main running gear of the aircraft relative to the alignment sensors from the data provided by the LIDAR, and to determine the alignment of the aircraft relative to the alignment sensors based upon the determined position of the main running gear (Para 0028, 0033, 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment sensors, as taught by Perry, to include a LIDAR, in particular on the chassis, which can be used to sense the environment, in particular within an angular range of at least 250 degrees or of about 270 degrees or of 360 degrees, and to provide the sensed data, and that the control unit is designed to determine the position of the main running gear of the aircraft relative to the alignment sensors from the data provided by the LIDAR, and to determine the alignment of the aircraft relative to the alignment sensors based upon the determined position of the main running gear, as taught by Berkemeier, in order to determine a position of the towed vehicle (Berkemeier Para 0005, 0028, 0033, 0051).
In regards to claim 16, the claim recites analogous limitations to claim 6 and is therefore rejected on the same premise.  
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Ricaud (US 20200331630).
In regards to claim 7, Perry discloses of the towing vehicle according to claim 1.
However, Perry does not specifically disclose of wherein the alignment sensors have a first position sensor, in particular on the support wheel receiving device, which interacts with a second position sensor secured to the aircraft fuselage, in order to sense the position of the position sensors relative to each other, and that the control unit is designed to determine the alignment of the aircraft relative to the alignment sensors from this sensed position.
Ricaud, in the same field of endeavor, teaches of the alignment sensors have a first position sensor, in particular on the support wheel receiving device, which interacts with a second position sensor secured to the aircraft fuselage, in order to sense the position of the position sensors relative to each other, and that the control unit is designed to determine the alignment of the aircraft relative to the alignment sensors from this sensed position (Para 0047, 0056, 0066-0067, Fig 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment sensors, as taught by Perry, to include a first position sensor, in particular on the support wheel receiving device, which interacts with a second position sensor secured to the aircraft fuselage, in order to sense the position of the position sensors relative to each other, and that the control unit is designed to determine the alignment of the aircraft relative to the alignment sensors from this sensed position, as taught by Ricaud, in order to determine the location of the assistance vehicle mand the aircraft and transmit an assistance instruction based on this (Ricaud Para 0047, 0056, 0066-0067).
In regards to claim 17, the claim recites analogous limitations to claim 7 and is therefore rejected on the same premise.  
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Perry et al. (US 20110224845; hereinafter Perry ‘845).
In regards to claim 8, Perry discloses of the towing vehicle according to claim 1.
However, Perry does not specifically disclose of wherein the control unit is designed, in particular in response to a request signal for manually twisting the support wheel receiving device, to at least temporarily end the process of regulating the rotational position of the support wheel receiving device, and actuate the rotary drive or support wheel receiving device in such a way as to decouple the support wheel receiving device from the rotary drive, after which the support wheel receiving device can be twisted relative to the chassis around the vertical compensation axis of rotation.
Perry ‘845, in the same field of endeavor, teaches of the control unit is designed, in particular in response to a request signal for manually twisting the support wheel receiving device, to at least temporarily end the process of regulating the rotational position of the support wheel receiving device, and actuate the rotary drive or support wheel receiving device in such a way as to decouple the support wheel receiving device from the rotary drive, after which the support wheel receiving device can be twisted relative to the chassis around the vertical compensation axis of rotation (Para 0144, 0156, Fig 4D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the towing vehicle, as taught by Perry, to include the control unit is designed, in particular in response to a request signal for manually twisting the support wheel receiving device, to at least temporarily end the process of regulating the rotational position of the support wheel receiving device, and actuate the rotary drive or support wheel receiving device in such a way as to decouple the support wheel receiving device from the rotary drive, after which the support wheel receiving device can be twisted relative to the chassis around the vertical compensation axis of rotation, as taught by Perry ‘845, in order to allow the pilot to take control of the steering and apply emergency braking (Perry ‘845 Para 0144 and 0156).
In regards to claim 18, the claim recites analogous limitations to claim 8 and is therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levy et al. (KR 20130083430) discloses of an aircraft towing system for mounting and steering a nose wheel.
Rodenkirch et al. (US 20050196256) discloses of a tractor operator engaged with towing a vehicle and to detect the current steering angle of the system. 
Johansson et al. (WO 03070569) discloses of a aircraft towing vehicle that mounts and rotates the aircraft wheel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663